IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-30861
                          Conference Calendar



MICHAEL HAYES,

                                           Petitioner-Appellant,

versus

JOHN ASHCROFT, ATTORNEY GENERAL,
through the U.S. Marshal Service;
EDGAR C. DAY, JR., Warden; JILL M.
PROSPER, Specialist for the United
States Marshal Service,

                                           Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 01-CV-1312-B
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Michael Hayes, Louisiana state prisoner # 379829, appeals

from the denial of his 28 U.S.C. § 2241 petition for failure to

exhaust administrative remedies.    In addition to his original

brief, Hayes has submitted an untimely reply brief and a motion

to file same.    The motion is GRANTED.

     Hayes did not brief the exhaustion of remedies issue in his

original brief.     Because Hayes has failed to brief the only

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30861
                                 -2-

appealable issue, it is deemed abandoned.    See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993)(although pro se pleadings

must be liberally construed, arguments not briefed on appeal are

deemed abandoned).   We cannot consider the arguments made in

Hayes’ reply brief as to the exhaustion issue.     "This Court will

not consider a claim raised for the first time in a reply brief."

Id. at 225.   This appeal is without arguable merit and thus

frivolous.    Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Accordingly, it is DISMISSED.    See 5TH CIR. R. 42.2.

     APPEAL DISMISSED; MOTION GRANTED.